PER CURIAM.
The appellant challenges an order summarily denying his motion to correct illegal sentence, which alleged scoresheet errors and a claim based upon Heggs v. State, 759 So.2d 620 (Fla.2000). Because the trial court failed to support its summary denial with record attachments, we reverse and remand for the trial court to either grant the requested relief or to attach record portions conclusively showing the appellant is entitled to no relief.
REVERSED and REMANDED.
BOOTH, WOLF, and LEWIS, JJ., concur.